DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argues that Yang does not teach “a thickness of an end part of the shield layer is equal to that of other end part of the shield layer” as amended. Applicant asserts that the thickness of one end of the shield layer is different from the other end part of the shield. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The shield layer 800 in Yang tapers toward both end parts. So, the thickness the beginning of the tapering point 801, as seen in annotated FIG. 5, at one end is the same as the thickness of the corresponding point 802 at the other end of the shield layer 800. The amended claim 1 does not require that the shield layer has equal thickness from one end to the other end. Therefore, Yang still teaches “a thickness of an end part of the shield layer is equal to that of other end part of the shield layer” as amended.
The 35 USC 112(b) rejection made in the Office Action mailed on 06/13/2022 is hereby withdrawn as a result of an amendment made in the reply filed on 09/09/2022.
A new drawings objection is made for not showing the features of the newly added claim 6. 

    PNG
    media_image1.png
    467
    587
    media_image1.png
    Greyscale

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a pair of ground electrode terminals wherein each of the pair of ground electrode terminals is electrically connected to the shield layer on side surfaces of the element body” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. PG. Pub. No. 2020/0027647 A1).
With respect to claim 1, Yang et al., hereinafter referred to as “Yang,” teaches a coil component 1000 (FIGs. 1-6) comprising: 
an element body 100 (e.g. FIG. 5) including binder powder (magnetic composite, para. [0037]) in which metal magnetic powder (paras. [0038] and or [0040]) is bound by binder resin (para. [0037]) and a coil 211 and or 212 (e.g. FIG. 5) embedded in the binder powder and having a pair of main surfaces 105 and 106 facing each other in an axial direction of the coil; 
an insulating layer 700 covering one of the main surfaces 105 (top surface, e.g. FIG. 2) of the element body; and 
a shield layer 810 provided on the insulating layer, 
wherein a thickness of an end part 801 (annotated FIG. 5 above) of the shield layer is equal to that of other end 802 part of the shield layer (paras. [0032], [0035], [0037]-[0038], [0040], and [0079]).
With respect to claim 2, Yang teaches the coil component according to claim 1, further comprising a pair of external electrode terminals 300 and 400 provided on the other main surface 106 (bottom surface, FIG. 2) of the element body and electrically connected to both end portions of the coil (para. [0062]).
With respect to claim 3, Yang teaches the coil component according to claim 2, wherein 
the element body has a rectangular parallelepiped outer shape, 
the insulating layer covers the main surface and four side surfaces of the element body (paras. [0034]-[0035], and [0079]).
With respect to claim 8, Yang teaches the coil component according to claim 1, where the shield layer is insulated and separated from the one of the main surfaces of the element body by the insulating layer (para. [0032]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, in view of Lin et al. (U.S. PG. Pub. No. 2017/0200682 A1).
With respect to claim 4, Yang teaches the coil component according to claim 1. Yang does not expressly teach the shield layer has a multilayer structure even though “the shielding layer 800” may include two or more separate fine structures…” in para. [0077] appears to suggest “the shield layer has a multilayer structure” as claimed.
Nonetheless, Lin et al., hereinafter referred to as “Lin,” teaches a coil component 1 (FIG. 1A), wherein the shield layer 14 has a multilayer structure 14a and 14b (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the multilayer shielding structure as taught by Lin to the coil component of Yang to provide the required shielding performance (para. [0033]).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Park et al. (U.S. PG. Pub. No. 2014/0184374 A1).
With respect to claim 5, Yang teaches the coil component according to claim 1. Yang does not expressly teach the binder powder has a metal magnetic powder content of 80 to 92 vol %.
Park et al., hereinafter referred to as “Park,” teaches a coil component (e.g. FIGs. 1-2), wherein the binder powder 11 has a metal magnetic powder content of 80 to 92 vol % (paras. [0070] and [0073]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic powder content as taught by Park to the coil component of Yang to provide the required magnetic saturation characteristics.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Tamaru (U.S. PG. Pub. No. 2012/0319797 A1).
With respect to claim 6, Yang teaches the coil component according to claim 1. Yang does not expressly teach a pair of ground electrode terminals wherein each of the pair of ground electrode terminals is electrically connected to the shield layer on side surfaces of the element body.
Tamaru teaches a coil component 12a (e.g. FIGs. 8-9) comprising:
a pair of ground electrode terminals 14e and 14f wherein each of the pair of ground electrode terminals is electrically connected to the shield layer 34a on side surfaces of the element body (para. [0067]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ground electrode connection to the shield layer as taught by Tamaru to the coil component of Yang to suppress noise radiation (para. [0067]).

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, in view of Takatsuji (U.S. PG. Pub. No. 2018/0166211 A1).
With respect to claim 7, Yang teaches the coil component according to claim 1. Yang does not expressly teach the shield layer is formed with a substantially uniform thickness even though it could have been interpreted as such since “substantially” can be interpreted broadly, and in future Office Action(s), it may be interpreted that Yang teaches the features of claim 7.
Nonetheless, Takatsuji teaches a coil component (FIG. 1), wherein the shield layer 14 is formed with a substantially uniform thickness (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shield layer thickness as taught by Takatsuji to the coil component of Yang to provide the required shielding characteristics.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837